DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 24-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-11 of U.S. Patent No. 11,053,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of each of the claims are disclosed in claims of the ‘062 patent. That is, the limitations of claims 21, 24, and 33, is obvious in view of claim 1 of ‘062. The Examiner notes that the lugs or protrusions providing space between the top and bottom trays of claim 1 of ‘062 would necessarily result in an “air permeable” interface between the top and bottom trays. The limitations of claims 25 and 26 are described by claims 4 and 5 of ‘062. The limitations of claims 27, 28, and 29, are described by claim 6, 7, and 8, respectively of ‘062. The limitations of claim 30 are described by claims 9-11 of ‘062. The limitations of claims 31 and 32 are described by claim 1 of ‘062. The limitations of claims 34-36 are described by claims 3-5 of ‘062. The limitations of claims 37-39 are described by claim 8 of ‘062.

Claims 22, 23, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,053,062 in view of Bowen et al. (US 4,486,640, “Bowen"). 
With regard to the limitations of 22, 23, and 40 that the ledges be extending form the lower tray sidewall, such a feature would have been obvious at the time of the invention in view of Bowen. Bowen discloses a method of allowing air circulation between nested upper and lower trays in which the gaps between the trays are provided by multiple ribs (i.e. lugs or ledges) on the outside of the upper tray which rest on the upper edge of the lower tray (Fig. 7, below, having rib area 86, C4, L60-C5, L22). The gaps between the sides of the two containers allow less heat transfer there between and increased air flow (C5, L15-22; gaps would thus be air permeable). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided ribs along the lip of the upper tray of Lee as described by Bowen in order to permit air to flow upward from the bottom try to the upper tray as well as limiting heat transfer to the top tray base (Bowen, C4 L60 – C5 L22).
Claims 21, 25-30, and 33-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-11 of U.S. Patent No. 9,957,097. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of each of the claims are disclosed in claims of the ‘097 patent. The limitations of claims 21, 26, 33, 34, 35, are disclosed in claim 1 of ‘097. The limitations of claims 25 and 36 are disclosed in claims 3 and 4 of the ‘097 patent. The limitations of claims 27-29 are disclosed in claims 6-8, respectively, of the ‘097 patent. The limitations of claim 30 are disclosed in claims 9-11 of the ‘097 patent. The limitations of claims 37-39 are disclosed by claim 8 of ‘097.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26 and 28-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 2004/0058038) in view of Bowen et al. (US 4,486,640, “Bowen").
Regarding claims 21-24, 26-31, 33-35, and 37-40, Lee discloses a two tray nested microwaveable food container system with a cover ([0020], [0030], [0031], Figs. 2 and 3), in which both trays contain food (e.g., [0040]) and in which the upper nests inside the lower tray above the food product of the lower tray via an extending lip (Fig. 3). Lee discloses sidewalls extending vertically from the base to the rim (see Fig.3, below). From the magnified portion of Fig. 3 it is clear that there is a slight gap between the sidewalls of the two trays. Lee discloses that it is advantageous to provide the lower tray with a means of venting steam through a gap in the edge seal between the upper tray in the lower tray (Fig. 4, reference number 22 and [0038]). Lee additionally teaches that the inclusion of a cover (see, e.g., Figs. 6 and 7, having covers 60 and 50 as well as an extra cover portion [0032], Fig. 3 cover portion 40).
    PNG
    media_image1.png
    586
    522
    media_image1.png
    Greyscale
	Lee does not disclose a plurality of protrusions formed on the upper or lower tray lip creating an air permeable gap between the upper and lower trays. Bowen discloses a method of allowing air circulation between nested upper and lower trays in which the gaps between the trays are provided by multiple ribs (i.e. lugs or ledges) on the outside of the upper tray which rest on the upper edge of the lower tray (Fig. 7, below, having rib area 86, C4, L60-C5, L22). The gaps between the sides of the two containers allow less heat transfer there between and increased air flow (C5, L15-22; gaps would thus be air permeable). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided ribs along the lip of the upper tray of Lee as described by Bowen in order to permit air to flow upward from the bottom try to the upper tray as well as limiting heat transfer to the top tray base (Bowen, C4 L60 – C5 L22). 
    PNG
    media_image2.png
    329
    458
    media_image2.png
    Greyscale

 Regarding claims 25 and 36, Bowen additionally teaches that the number of ribs may be three or more (col. 5 lines 14-21) and it therefore would have been obvious to have included four ribs in order to provide separation between the top and bottom trays (col. 5 lines 14-21). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 28, Lee teaches that the nesting angles of the upper and lower trays are substantially the same (see Fig. 3, upper and lower trays having sidewalls having substantially the same angle and nesting substantially parallel with each other). 
Regarding claim 30, Lee additionally teaches that the inclusion of a cover (see, e.g., Figs. 6 and 7, having covers 60 and 50 as well as an extra cover portion [0032], Fig. 3 cover portion 40) and that the cover may be a carton or a sleeve that encloses the upper and lower trays (see Figs. 6 and 7, [0037]; having paper cover and plastic covers that completely enclose the food container).

Claims 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Bowen as applied to claims 21, above, and further in view of Tucker (US 2003/0155354, “Tucker”).
Regarding claim 27, Lee fails to teach the specific compounds that make up the materials of the food tray. In the same field of endeavor of containers for food products ([0004] – [0006]), Tucker teaches that crystalline PET or polypropylene are suitable materials to be used for the construction of containers for food products ([0006], [0132]). In the absence of a specific teaching regarding the material for forming the food container of Lee, one of ordinary skill would have looked to the prior art to find a suitable such material. It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the food container of Lee out of a crystallized PET or polypropylene as these are conventional materials that are known in the art and may be made inexpensively into food containers ([0006], [0132]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782